 

Exhibit 10.9

 

LOGO [g103512ex109.jpg]  

NICHOLAS FINANCIAL, INC.

 

Automobile Dealer Retail Agreement

 

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:

 

 

    By:  

 

Date:

 

 

    Date:  

 



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

#1 AUTO SALES, INC.   ADVENTURE CHRYSLER JEEP 1ST ATLANTA AUTO SALES  
AFFORDABLE AUTO SALES 1ST CHOICE AUTO LLC   AFFORDABLE CARS OF HICKORY INC 1ST
CHOICE AUTO SALES INC   AFFORDABLE CARS OF SALISBURY 1ST CLASS AUTO SALES  
AFFORDABLE CARS OF STATESVILLE 1ST CLASS AUTO SALES   AFFORDABLE MOTORS, INC.
1ST CLASS AUTOS   AFFORDABLE RENTAL SALES 1ST CLASS CARS ON DIXIE   AFFORDABLE
USED CARS & TRUCKS 1ST FINANCIAL SERVICES   AGI AUTO BROKERS 1ST PLACE AUTO
SALES, INC   AGI AUTO GROUP INC 1ST VALUE AUTO SALES, INC.   AIRPORT CHRYSLER
DODGE JEEP 20 EAST AUTO SALES, INC.   AIRPORT KIA 3 D AUTOMOTIVE GROUP   AJ’S
AUTO 31 W AUTO BROKERS INC   AL HENDRICKSON TOYOTA 44 AUTO MART   AL LONG FORD
INC 4X4 AUTOS AND MORE   AL PACKER FORD 5 STARR AUTO   AL SPITZER FORD, INC. 561
MOTORS   ALAN BESCO CARS AND TRUCKS 864 CUSTOMS, LLC   ALBANY MITSUBISHI A & B
AUTO, INC.   ALBION MOTORS, INC. A & B MOTORS   ALETE AUTO GROUP A D USED CARS  
ALEXANDER ELLIOT A J’S AUTO IMPORTS   ALEXANDER FORD LINCOLN A.R.J.’S AUTO
SALES, INC   ALL AMERICAN MOTORS A+ CARS SALES   ALL CREDIT CAR SALES LLC A1 CAR
SALE, LLC   ALL FLORIDA LEASING A1A MOTORS INC   ALL MOTORS AACC AUTO CAR SALES,
INC   ALL STAR AUTO SALES OF ABBY’S AUTOS, INC.   ALLAN VIGIL FORD ABC
AUTOTRADER   ALLANS SHOWCASE ABC AUTOTRADER LLC   ALLEN TURNER AUTOMOTIVE
ABERNETHY CHRYSLER JEEP DODGE   ALLSTAR AUTO SALES ABUNDANT LIFE AUTO, INC  
ALLSTAR MOTORS, INC. ACE AUTO SALES   ALPHA MOTOR SALES, INC. ACQUIRED TOUCH LLC
  ALPINE AUTO SALES ACTION AUTO ASSOCIATES II INC   ALTERNATIVES ACTION AUTO
SALES & RACING   AMB AUTOS LLC ACTION GM   AMBAR MOTORS, INC. ACTION MOTORS,
INC.   AMERICAN AUTO BROKERS ACURA OF ORANGE PARK   AMERICAN AUTO SALES AD AUTO
SALES, LLC   AMERICAN AUTO SALES ADAMS AUTO GROUP   AMERICAN FINANCIAL SERVICES
& ADAMSON FORD LLC   AMERICAR AUTO SALES ADOPT-A-CAR, LLC   AMG AUTO SALES INC
ADREMA AUTO SALES, INC.   AMS CARS ADRIAN DODGE CHRYSLER JEEP   ANCHOR AUTO
ADVANCE AUTO SALES   ANDERSON AUTOMOTIVE GROUP INC ADVANCE AUTO WHOLESALE, INC.
  ANDERSON SUBURU ADVANCED AUTO BROKERS, INC.   ANDREW’S ALTITUDES, INC.
ADVANTAGE AUTO   ANDY CHEVROLET COMPANY ADVANTAGE AUTO SALES   ANDY MOHR BUICK
PONTIAC GMC ADVANTAGE FORD LINCOLN MERCURY   ANDY MOHR CHEVROLET, INC. ADVANTAGE
FORD OF STUART, INC   ANDY MOHR FORD, INC. ADVANTAGE MOTORS   ANDY MOHR
MITSUBISHI, INC.



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

ANDY MOHR NISSAN, INC.   AUTO CHOICE SELECT LLC ANDY MOHR SPEEDWAY CHEVROLET  
AUTO CITY AT CLAYTON ANDY MOHR TOYOTA   AUTO CORRAL, INC. ANDY’S AUTO REPAIR &
SALES   AUTO CREDIT CENTER INC ANN STREET CROSSLANDER   AUTO CREDIT CONNECTION,
INC. ANTHONY UNDERWOOD AUTOMOTIVE   AUTO CREDIT OF KENTUCKY ANTHONY WAYNE AUTO
SALES   AUTO DIRECT COLUMBUS OH ANTWERPEN CHRYSLER JEEP   AUTO DIRECT OF
CAROLINA ANTWERPEN NISSAN, INC.   AUTO EASE APEX AUTOMOTIVE   AUTO ETC, LLC APL
OF ORLANDO   AUTO EXCHANGE APPROVAL AUTO CREDIT INC.   AUTO EXPECTATIONS LLC
APPROVED AUTOMOTIVE GROUP LLC   AUTO EXPO OF ROME AR MOTORSPORTS INC   AUTO
EXPRESS CREDIT INC ARCADIA CHEVROLET   AUTO FINDERS OF VIRGINIA ARCH ABRAHAM
NISSAN LTD   AUTO GALLERY, INC. ARIAL CHRISTIAN ENTERPRISE INC   AUTO HOUSE OF
SALISBURY INC ARLINGTON TOYOTA INC.   AUTO JUNCTION ARNOLD PALMER CADILLAC  
AUTO LAND AUTO SALES INC ARRIGO DODGE   AUTO LINE, INC. ART MOEHN CHEVROLET, CO.
  AUTO MARKET, INC. ART MORAN PONTIAC   AUTO MART, INC. ASANKA CARS.COM   AUTO
MASTERS ASH TISDELLE MOTORS, INC.   AUTO MAX ASHEBORO FORD LINCOLN   AUTO MAXX,
INC. ASHEBORO HONDA MAZDA   AUTO MAXXX OF COLUMBIA, LLC ASHEBORO NISSAN, INC  
AUTO NETWORK, INC. ASTRO LINCOLN MERCURY, INC.   AUTO PLAZA ATCHINSON FORD SALES
  AUTO PLEX ATLANTA AUTO BROKERS   AUTO POINT USED CAR SALES ATLANTA AUTO CREDIT
  AUTO PROFESSIONAL CAR SALES ATLANTA AUTO SHOWCASE   AUTO RITE, INC ATLANTA
BEST USED CARS LLC   AUTO SELECT ATLANTA CAR BEST, INC.   AUTO SHOWCASE ATLANTA
CAR CLUB   AUTO SHOWCASE MOTORCARS OF ATLANTA CHRYSLER JEEP DODGE   AUTO
SHOWCASE OF LAUREL LLC ATLANTA HYUNDAI   AUTO SHOWROOM ATLANTA LUXURY MOTORS  
AUTO SOURCE OF GEORGIA ATLANTA USED CARS CENTER, INC   AUTO SPECIALISTS ATLANTIC
AUTO PROFESSIONALS   AUTO SPORT ATLANTIC BEACH AUTO SALES   AUTO SPOT ORLANDO
ATLANTIS RENT A CAR AND   AUTO STAR COLLECTION LLC ATLAS IMPORTS ENTERPRISE INC
  AUTO TECH OF VENICE INC AUBURN PONTIAC INC   AUTO TRADEMARK AUCTION DIRECT USA
  AUTO USA AURORA CHRYSLER PLYMOUTH   AUTO VILLAGE AUTO 1 OF FLORENCE   AUTO
WISE AUTO SALES AUTO ADVANTAGE   AUTO WISE OF SHELBYVILLE AUTO AMERICA   AUTO
WORLD AUTO BANC ON NICHOLASVILLE LLC   AUTODRIVE, LLC AUTO BANK   AUTOHOUSE, US
AUTO BROKERS, INC.   AUTOMACKS, INC. AUTO BUYING NETWORK   AUTOMAX AUTO CENTER
USA LLC   AUTOMAX OF ALABAMA



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

AUTOMAX OF ORLANDO   BATES MOTOR COMPANY AUTO-MAXXX OF BATESBURG, LLC  
BATTLEGROUND KIA AUTOMOTION   BAY AUTO AUTOMOTIVE FINANCIAL GROUP INC  
BEACHNUTZ AUTO SALES, LLC AUTOMOTIVE LIQUIDATORS   BEACON MOTORS INC AUTOMOTIVE
SOLUTIONS OF   BEAU TOWNSEND FORD AUTOPARK   BEAU TOWNSEND NISSAN, INC. AUTOPLEX
IMPORT   BECK CHRYSLER, PONTIAC, DODGE, AUTOQUICK, INC.   BECK NISSAN INC.
AUTORAMA PREOWNED CARS   BEDFORD AUTO WHOLESALE AUTOS ONLINE   BEDFORD FORD
LINCOLN MERCURY AUTOSHOW SALES AND SERVICE   BEDFORD NISSAN INC AUTOSTAR  
BEECHMONT FORD AUTOVESTORS   BELL FORD AUTOVILLE, USA   BELL MOTORS AUTOWAY
CHEVROLET   BELLAMY AUTOMOTIVE GROUP, INC AUTOWAY FORD OF BRADENTON   BELLE
GLADE CHEVROLET CADILLAC AUTOWAY FORD OF ST PETE   BELL’S AUTO SALES AUTOWAY
HONDA ISUZU   BELMONTE AUTO IMPORTS AUTOWAY LINCOLN-MERCURY   BELTWAY AUTO MART
AUTOWAY NISSAN   BEN DAVIS CHEVROLET OLDSMOBILE AUTOWAY TOYOTA   BEN MYNATT
CHEVY AUTOWISE LLC   BEN MYNATT PONTIAC BUICK AUTOWOLD OF GREENWOOD LLC   BEN
SHIVES TRUCK SUPER CENTER AUTOWORLD   BENNETT CHRYSLER AUTOWORLD USA   BENSON
CAR MART AUTOXSELL SALES & MARKETING   BENSON NISSAN AVALON AUTO SALES, LLC  
BEREA AUTO MALL AVENUES PREOWNED SUPERSTORE   BERGER CHEVROLET AVERY AUTO SALES
INC   BERMANS AUTOMOTIVE, INC. AVIN ENTERPRISES, INC,   BERT SMITH INTERNATIONAL
AVIS FORD   BESSEMER CHRYSLER JEEP DODGE AVON PARK, LLC.   BEST BUY AUTO &
FINANCE AXELROD PONTIAC   BEST BUY AUTO OF TAMPA BAY INC AZZA MOTORS, INC.  
BEST BUY USED CARS B & B TRUCK CORRAL   BEST CARS USA, INC. B & K PRE-OWNED
CARS, INC,   BEST CHEVROLET B & L CHAMPION MOTORS LLC   BEST DEAL AUTO SALES B &
W MOTOR CARS   BEST DEALS ON WHEELS AUTO B & W MOTORS   BEST FOR LESS AUTO SALES
INC B H CARS, INC.   BEST WEST AUTO B.O.L. AUTOMOTIVES, INC   BICKEL BROTHERS
AUTO SALES INC BACHMAN AUTO GROUP, INC.   BICKERSTAFF BUICK PONTIAC GMC BAKARS
INC   BIG BLUE AUTOS, LLC BALLAS BUICK GMC   BIG C AUTO CENTER BALTIMORE
WASHINGTON AUTO   BIG HEARTED BOB’S BANK AUTO SALES   BIG JOHNS CARZ AN TRUCKS
BARBER CHEVROLET   BIG O DODGE OF GREENVILLE, INC BARBIES AUTOS CORPORATION  
BIG SOUTH AUTO BROKERS BARTOW CHEVROLET   BILL BLACK CHEVROLET, BARTOW FORD
COMPANY   BILL BRANCH CHEVROLET BARTS CAR STORE INC   BILL BROWN FORD, INC
BASELINE AUTO SALES, INC.   BILL BRYAN IMPORTS, INC. BASIC AUTO SALES   BILL
BUCK CHEVROLET, INC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

BILL COLE NISSAN   BONIFACE HIERS MAZDA BILL DELORD AUTOCENTER, INC.  
BORCHERDING ENTERPRISE, INC BILL DORATY KIA   BOSS MOTORS, INC. BILL ESTES
CHEVROLET   BOSTICK GMC TRUCK CENTER BILL HEARD CHEVROLET   BOULEVARD AUTO SALES
BILL MAC DONALD FORD INC   BOWDITCH FORD, INC. BILL OWENS AUTO SALES   BPG OF
SOUTH ATLANTA BILL RAY NISSAN   BRADLEY CHEVROLET, INC. BILL REILLY’S UNION CITY
TOYOT   BRAD’S USED CARS BILL SEIDLE’S NISSAN, INC.   BRADSHAW ACURA BILLS AUTO
SALES & LEASING,LTD   BRADY AUTO SALES BILLY HOWELL FORD-LINCOLN-   BRAMAN HONDA
OF PALM BEACH BILTMORE MOTOR CORP.   BRANCO PONTIAC GMC, INC BLACKSTONE IMPORTS
OF   BRANDON HONDA BLACKWELL MOTORS INC   BRANDON MITSUBISHI BLAKE HOLLENBECK
AUTO SALES IN   BRANDT AUTO BROKERS BLAKELY’S AUTO EXCHANGE   BRATTON
AUTOMOTIVE, INC. BLEECKER CHEVROLET PONTIAC   BRAU INVESTMENTS BLOOMFIELD
EUROTECH IMPORT   BRAZUSA AUTO SALES INC BLOOMINGTON AUTO CENTER   BREAKAWAY
HONDA BLOSSOM CHEVROLET, INC.   BREMEN MOTORS BLUE BOOK CARS   BRENTWOOD AUTO
SALES BLUE PARROT AUTO SALES LLC   BRIGHTON CHRYSLER PLYMOUTH BLUE PRINT
AUTOMOTIVE GROUP II   BROADWAY MOTORS BOARDWALK AUTO SALES, INC.   BROCKMAN
AUTOMOTIVE BOB BELL CHEV NISSAN, INC.   BROMLEY AUTO SALES, LLC BOB BELL FORD  
BRONDES FORD MAUMEE LTD BOB BOAST DODGE   BRONDES FORD, INC BOB CALDWELL DODGE
COUNTRY INC   BROOKWOOD MOTORS, INC BOB DANCE DODGE, INC   BROTHER’S AUTO SALES
BOB DANCE HYUNDAI   BROWN MOTOR SALES BOB DANCE KIA   BROWN’S QUALITY CARS INC.
BOB DANIELS BUICK   BRUNOS AUTOMOTIVE SALES, INC. BOB HOOK OF SHELBYVILLE, LLC  
BRUNSWICK AUTO MART BOB KING MITSUBISHI   BRYANT MOTOR COMPANY BOB KING’S MAZDA
  BUCHANAN JENKINS HONDA, BOB MAXEY FORD   BUCHANAN JENKINS HYUNDAI BOB MAXEY
LINCOLN-MERCURY   BUCKEYE FORD MERCURY, INC. BOB MCDORMAN CHEVROLET, INC  
BUCKEYE HONDA BOB MONTGOMERY CHEVROLET, INC.   BUCKEYE NISSAN, INC. BOB PFORTE
MOTORS   BUD WOLF CHEVROLET, INC. BOB PRICE MOTORS, INC   BUDDY STASNEY’S BUICK
PONTIAC BOB PULTE CHEVROLET GEO, INC.   BUDGET AUTO MART BOB ROHRMAN’S INDY
SUZUKI   BUDGET CAR SALES BOB STEELE CHEVROLET INC.   BUDGET CAR SALES OF SW
FLORIDA BOB TAYLOR CHEVROLET   BUDGET MOTOR CREDIT, INC. BOBB CHEVROLET   BUGGY
ONE INC BOBB SUZUKI   BURCHETT FORD LINCOLN MERCURY BOBBY LAYMAN CHEVROLET, INC.
  BURD FORD BOBBY LAYMAN PONTIAC CADILLAC   BURNS CHEVROLET, INC BOBBY MURRAY
CHEVROLET   BURNT STORE AUTO AND TRAILER BOBBY MURRAY TOYOTA   BUSH AUTO PLACE
BOLUFE ENTERPRISES, INC.   BUTLER CHRYSLER DODGE JEEP BONIFACE HIERS CHRYSLER
DODGE   BUTLER FORD



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

BUTLER HYUNDAI INC.   CAR TOWN KIA USA BUY REPO DIRECT   CAR ZONE BUY RITE
WHOLESALE   CARDINAL CHRYSLER JEEP DODGE BUZZ LEONARD CHRYSLER JEEP   CAREY PAUL
HONDA BYERLY FORD-NISSAN, INC   CARL BLACK BUICK, PONTIAC, GMC BYERS CHEVROLET
LLC   CARLISLE DODGE BYERS CHRYSLER LLC   CARMIKES, INC. BYERS DELAWARE   CARN
AUTO SALES, INC. BYERS DUBLIN CHEVROLET   CARNECTIONS BYERS KIA   CAROLINA AUTO
IMPORTS BYERS VOLVO   CAROLINA HYUNDAI OF FORT MILL C & C MOTORS   CAROLINA KIA
OF HIGHPOINT C & J AUTO SALES   CAROLINA MOTORCARS C & M MOTORS LLC   CAROLINA
NISSAN INC. C & S AUTO   CARPORT SALES & LEASING, INC. C & T AUTO SALES  
CARQUEST C F AUTO SALES   CARRIAGE KIA C.D.A.C.   CARRIAGE MITSUBISHI CALIFORNIA
IMPORTS   CARRIAGE NISSAN CALI-HABANA AUTO SALES CORP.   CARRIAGE TOWNE CHRY
DODGE CALLAHAN AUTO SALES   CARS & CREDIT OF FLORIDA CALVARY CARS & SERVICE, INC
  CARS & TRUCKS CAMPBELL MOTORS, INC.   CARS 4 LESS $ CANNON AND GRAVES AUTO
SALES   CARS AND CARS, INC. CANTON CAR CONNECTION   CARS OF ORLANDO CAPITAL AUTO
BROKERS   CARS TO GO AUTO SALES AND CAPITAL BOULEVARD AUTO SALES   CARS
UNLIMITED CAPITAL CADILLAC HUMMER   CARSMART CAPITAL CHRYSLER JEEP   CARSTAR
MOTORS CAPITAL CITY AUTO SALES INC   CARSTRADA CAPITAL CITY IMPORTS   CARZ 4 U,
LLC CAPITAL FORD INC   CARZ UNLIMITED, INC. CAPITAL MOTORS   CARZ, INC. CAPITAL
SALES   CARZONE OF THE GREATER CAPITOL AUTO   CASCADE AUTO GROUP, LTD CAPITOL
AUTO SALES, INC.   CASS BURCH CHRYSLER DAEWOO CAR 1 AUTO SALES   CASTLE AUTO
OUTLET, LLC CAR AMERICA   CASTLE USED CARS CAR CENTRAL   CASTRIOTA CHEVROLET GEO
INC. CAR CITY USA   CBS QUALITY CARS, INC. CAR COLLECTION OF TAMPA INC.   CECIL
CLARK CHEVROLET,INC. CAR CONNECTION   CELEBRITY AUTO SALES INC CAR CORNER, INC  
CELEBRITY NISSAN CAR CORRAL   CENTRAL AVE AUTO OUTLET, INC. CAR COUNTRY  
CENTRAL CAROLINA PRE-OWNED CAR DEALZ   CENTRAL PONTIAC INC. CAR DEPOT   CENTRAL
RALEIGH AUTO SALES CAR EXPRESS   CENTURY BUICK CAR FACTORY OUTLET   CENTURY
MOTORS FINANCIAL, INC CAR FINDERS   CERTIFIED AUTO DEALERS CAR NET USA  
CERTIFIED CARS, INC. CAR ONE, INC.   CERTIFIED MOTORS, INC. CAR SOURCE, LLC.  
CHAMPION AUTO FINANCE & SALES CAR TOWN   CHAMPION CHEVROLET INC.



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

CHAMPION PREFERRED AUTOMOTIVE   COASTAL CARS INC. CHAMPION USED CARS   COASTAL
CHEVROLET, INC. CHARLOTTE AUTOMOTIVE CTR SALES   COASTAL MITSUBISHI CHARLOTTE
HONDA—VW   COCONUT CREEK HYUNDAI CHASE MOTORS CORPORATION   COCONUT CREEK
MITSUBISHI CHEAPERCAR.COM   COGGIN CHEVROLET CHECKERED FLAG AUTO SALES, INC  
COGGIN HONDA CHECKERED FLAG HONDA   COGGIN KIA CHECKERED FLAG TOYOTA   COGGIN
NISSAN CHEROKEE HYUNDAI OF KENNESAW L   COGGIN NISSAN AT THE AVENUES CHESAPEAKE
MOTOR CARS, LLC   COGGIN PONTIAC OF ORANGE PARK CHEVROLET BUICK OF QUINCY INC.  
COGGIN PONTIAC-GMC CHEVY CHASE CARS INC   COLERAIN AUTO CENTER CHRIS LEITH
CHEVROLET   COLLEGE CHEVROLET BUICK CHRIS LEITH DODGE   COLLINS MOTOR SALES, INC
CHRIS MOTORS AUTO SALES   COLONIAL CHEVROLET CHRIS SPEARS PRESTIGE AUTO  
COLUMBUS AUTO RESALE, INC CHRONIC INC.   COLUMBUS SUZUKI EAST CHRYSLER JEEP OF
DAYTON   COLVIN AUTO SALES & SERVICE CHRYSLER JEEP OF NORTH OLMSTED   COMER
AUTOMOBILE COMPANY, LLC CHUCK CLANCY DODGE CHRYSLER   COMMONWEALTH DODGE LLC
CINCINNATI USED AUTO SALES   COMMONWEALTH MOTORS CINCY IMPORTS   CONRAD AUTO
SALES, INC. CIRCLE CITY ENTERPRISES, INC.   CONSUMER SOLUTIONS AUTOMOTIVES
CITRUS CHRYSLER JEEP DODGE   CONTEMPORARY MITSUBISHI CITRUS KIA   CONYERS NISSAN
CITY AUTO SALES   COOK MOTORCARS CITY CHEVROLET   COPPUS MOTORS - CHRYSLER,JEEP
CITY HYUNDAI   CORAL PALM AUTO SALES CITY KIA   CORAL SPRINGS NISSAN, INC CITY
MITSUBISHI   CORAL SPRINGS OLDSMOBILE, INC CITY MOTORS, INC   CORTEZ MOTORS CITY
TO CITY AUTO SALES, LLC   COUGHLIN AUTOMOTIVE OF CJ’S AUTO SALES   COUGHLIN
AUTOMOTIVE- PATASKALA CLARK’S SUNSHINE   COUGHLIN CHEVROLET- NEWARK CLASS ONE
AUTO SALES, INC.   COUGHLIN CHEVROLET OF CLASSIC ASIAN IMPORTS, LLC   COUGHLIN
FORD OF CIRCLEVILLE CLASSIC BUICK OLDSMOBILE   COUGHLIN PONTIAC BUICK GMC
CLASSIC CADILLAC ATLANTA CORP   COUGHLIN-LONDON AUTO CLASSIC CHEVROLET BMW  
COUNTRY CLUB MOTORS CLASSIC FORD   COUNTRYSIDE FORD OF CLEARWATER CLASSIC FORD
LINCOLN MERCURY   COUNTY LINE MOTORS CLASSIC LEXUS   COUNTY MOTOR CO., INC.
CLASSIC MOTORS   COURTESY AUTO GROUP INC. CLASSIC TOYOTA   COURTESY CHRYSLER
JEEP DODGE CLASSY CYCLES   COURTESY FORD CLAYTON PRE-OWNED AUTO   COURTESY
HYUNDAI, INC CLEARWATER TOYOTA   COURTESY NISSAN CLERMONT DODGE   COURTESY PALM
HARBOR HONDA CLEVE WHITE NISSAN   COURTESY TOYOTA CLINKSCALES CHEVROLET   COX
CHEVROLET INC CLINTON FAMILY FORD   COX MAZDA CLOVERHILL MOTORS   COYLE
CHEVROLET COASTAL AUTO GROUP INC. DBA   CRAIG & BISHOP, INC.



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

CRAIG & LANDRETH INC   DAVID SMITH AUTOLAND, INC. CRAZY MOTORS CORP.   DAVID
WESTCOTT BUICK ISUZU CREDIT UNION REMARKETING   DAVIS MOTORS, INC. CREECH
CHEV-OLD-BUICK-PONTIAC   DAYS CAMPING & RV CENTER, INC. CRENCOR LEASING & SALES
  DAY’S CHEVROLET CRESCENT FORD, INC   DAYTON ANDREWS DODGE CREST CADILLAC OF
BIRMINGHAM   DAYTON ANDREWS INC. CRESTMONT CADILLAC   DAYTON AUTO SALES INC
CRESTMONT FORD   DAYTONA AUTO SPORT CRESTMONT HYUNDAI, LLC   DAYTONA DODGE CREWS
CARS   DEACON JONES AUTO PARK CRONIC CHEVROLET OLDSMOBILE   DEALS ON WHEELS AUTO
MART CRONIN FORD   DEAN CHRYSLER DODGE JEEP INC CROSS AUTOMOTIVE   DEAN SELLERS,
INC. CROSS MOTORS CORPORATION   DEECO AUTO SALES CROSSGATE MOTORS, INC.   DEER
FORD CROSSROADS AUTO SALES INC   DEFOUW CHEVROLET, INC. CROSSROADS CHRYSLER JEEP
DODGE   DELAND DODGE CROSSROADS FORD   DELAND FORD CROSSWALK AUTO   DELAND
TOYOTA CROWN AUTO DEALERSHIPS INC.   DELMONTE MOTOR CARS & TRUCKS CROWN CHRYSLER
JEEP, INC.   DELRAY IMPORTS, INC CROWN KIA   DELRAY MAZDA CROWN MOTOR SPORTS  
DELUCA TOYOTA INC CROWN MOTORS INC   DELUXE MOTORS, INC. CROWN NISSAN   DENNIS
AUTO POINT CROWN NISSAN GREENVILLE   DENNY’S AUTO SALES, INC. CRUISER AUTO SALES
  DEREK MOTORCAR CO INC CRYSTAL MOTOR CAR COMPANY, INC   DETAILS AUTO SALES
CURRENTS, CLASSIC & CYCLES,INC   DETROIT HUMMER CURRY HONDA   DETROIT II AUTO
FINANCE CUSTOM CAR CARE   DETROIT II AUTOMOBILES CUZZ’S AUTOSALES, INC.   DEVOE
PONTIAC BUICK GMC D & D MOTORS, INC.   DEVOE SAAB D & G MOTORS   DEWEY BARBER
CHEVROLET D & J AUTOMOTIVE   DEWITT MOTORS DAB INTERNATIONAL, INC   DIAMOND AUTO
CENTER, INC. DADE CITY CHEVROLET INC   DIAMOND II AUTO SALES, INC. DALE JARRETT
FORD   DIAMOND MOTORS OF DAYTONA DALGLEISH CADILLAC-OLDS   DIANE SAUER
CHEVROLET, INC. DALLAS CPDJ   DICK BIGELOW CHEVROLET DALTON AUTO SALES, LLC  
DICK BROOKS HONDA DAN CUMMINS CHV BUICK PONTIAC   DICK KEFFER PONTIAC DAN THOMAS
PONTIAC, INC   DICK MASHETER FORD, INC. DAN TOBIN PONTIAC BUICK GMC   DICK
NORRIS BUICK DAN TUCKER AUTO SALES   DICK SCOTT NISSAN, INC. DAN VADEN
CHEVROLET, INC.   DICK SMITH MUTSUBISHI DAN VADEN IZUZU   DICK TUCKER AUTOMOTIVE
IMPORTS DAN’S AUTO SALES, INC   DIMMITT CHEVROLET DAPHNE AUTO SALES, LLC  
DIRECT AUTO EXCHANGE, LLC DARCARS WESTSIDE PRE-OWNED   DIRECT AUTOMOTIVE DAVE
GILL PONTIAC GMC   DIRECT AUTOMOTIVE GROUP, LLC DAVID HODGES CARS & TRUCKS INC  
DIRECT AUTOMOTIVE WHOLESALE   DIRECT CARS OUTLET INC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

DIRECT SALES & LEASING   E.Z. AUTO SOLUTIONS DISCOUNT AUTO BROKERS   EAGLE ONE
AUTO SALES DISCOUNT AUTO OUTLET CORP. OF   EARL TINDOL FORD, INC. DISCOUNT AUTO
SALES   EASLEY MITSUBISHI DIXIE WAY MOTORS INC   EAST ANDERSON AUTO SALES DM
MOTORS, INC.   EAST BAY KIA-INC DMC AUTO EXCHANGE   EAST ORLANDO KIA DOMESTIC
ACQUISITIONS   EASTGATE MOTORCARS, INC DON DRENNEN MOTOR COMPANY   EASY STREET
RIDES & RODS LLC DON HINDS FORD, INC.   ECONOMIC AUTO SALES INC DON JACKSON
CHRYSLER DODGE   ECONOMY MOTORS, INC DON JACOBS USED CAR CENTER   EC’S WHOLESALE
DON MARSHALL CHYSLER CENTER   ED HARRISON AUTO SALES INC. DON MOORE CHEVROLET
CADILLAC   ED MARTIN PONTIAC GMC DON REID FORD INC.   ED MORSE AUTO PLAZA DON
SEELYE DAEWOO   ED SCHMIDT AUTOMOTIVE GROUP DON SITTS AUTO SALES INC   ED
TILLMAN AUTO SALES DONALD CRAIG AUTO CENTER   ED VOYLES CHRYSLER-PLYMOUTH DONLEY
FORD LINCOLN   ED VOYLES HONDA DONLEY FORD OF GALION   ED VOYLES HYUNDAI DONS
AUTO SALES   ED VOYLES MITSUBISHI DORAL CARS OUTLET   EDDIE ACCARDI JEEP/EAGLE/
DORAL HYUNDAI   EDDIE ANDRESON MOTORS DOTSON BROS CHRYS DODGE PLYM   EDGE MOTORS
DOUG REID AUTOPLEX, INC.   EDMORSE HONDA DOUGLAS COUNTY DODGE   EDWARDS
CHEVROLET CO DOUGLAS JEEP, INC   EJ’S AUTO WORLD, INC. DOWNEY & WALLACE AUTO
SALES   EJ’S QUALITY AUTO SALES, INC. DOWNTOWN BEDFORD AUTO   ELITE AUTO GROUP
DOWNTOWN FORD LINCOLN   ELITE AUTOMOTIVE GROUP, LLC DOWNTOWN FORD, INC.   ELITE
MOTORCARS DRAEGER MOTOR SALES, INC.   ELITE MOTORS, INC. DRAKE MOTOR COMPANY  
ELKIN MOTOR SALES, LLC DREAM CARS UNLIMITED   ELYRIA FORD DREAMS AUTO SALES  
ELYRIA HYUNDAI, INC. DRIVE NOW AUTO SALES   EMERALD AUTO SALES DRIVE SOURCE  
EMMONS AUTO BROKERS DRIVERIGHT AUTO SALES, INC.   EMPIRE AUTOMOTIVE GROUP
DRIVERS CAR MART   ENTERPRISE DRIVERS WORLD   ENTERPRISE CAR SALES DRY RIDGE
TOYOTA   ENTERPRISE LEASING COMPANY DSL AUTOMOTIVE SALES & FINANCE   ERNEST
MCCARTY FORD DUGAN CHEVROLET PONTIAC   ERNEST MOTORS, INC. DUHANEY MOTORS  
ERNIE HAIRE FORD DUKE IMPORTS, INC.   ESSERMAN NISSAN LTD DUNN CHEVROLET OLDS
INC.   ET AUTO SALES DUNN PONTIAC BUICK GMC   EVEREST AUTOMOTIVE GROUP, INC
DURHAM AUTOMOTIVE CO   EVERHART HONDA DURHAMS AUTO MART   EVERYBODY RIDES
MOTORS, INC. DUVAL FORD   EVERYDAY AUTO SALES DUVAL HONDA   EWING MOTOR CO INC
DUVAL MAZDA AT THE AVENUES   EXCALABUR AUTO EXCHANGE, INC DUVAL MOTORCARS OF
GAINESVILLE   EXCLUSIVE CARZ AND AUTO DWIGHT ADAMS AND SON, INC   EXECUTIVE
CARS, INC.



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

EXECUTIVE MOTORS, INC.   FLOW VOLKSWAGEN OF GREENSBORO EXOTIC MOTORCARS   FOLGER
AUTOMOTIVE, LLC EXPRESS CARS LIMITED   FOOTHILL FORD EXTREME DODGE DODGE TRUCK  
FOOTHILLS FORD OF CHESNEE EZ AUTO SALES   FORT MILL FORD FABIAN AUTO SALES, LLC
  FORT MYERS MITSUBISHI FAIRBORN BUICK PONTIAC GMC   FORT MYERS TOYOTA INC.
FAIRFIELD FORD   FORT PIERCE MOTORS, INC. FAIRLANE FORD SALES, INC.   FORT WAYNE
ACURA FAIRWAY FORD   FORT WAYNE TOYOTA/LEXUS OF FAIRWAY MOTORS, LLC   FOSTER
CHEVROLET OLDS CADILLAC FAITH MOTORS, INC.   FOUNTAIN AUTO MALL FAMILY AUTO
SALES OF   FOX AUTO SALES FAMILY BUICK LLC   FOX HILLS CHRYSLER JEEP, INC.
FAMILY KIA   FOX MOTOR GROUP LLC FAMILY MITSUBISHI LLC   FRANK JACKSON SANDY
FAMILY MOTORS   FRANK MYERS AUTO MAXX, LLC FANTASY AUTOMOTIVES   FRANK MYERS
AUTO SALES, INC FARM & RANCH AUTO SALES INC.   FRANK NERO LINCOLN/MERCURY
FARRELL CHEVROLET KIA   FRED ELIAS AUTO SALES, INC. FBC AUTOMOTIVE LTD   FRED
MARTIN FORD FERCO MOTORS   FRED MARTIN MOTOR COMPANY FERMAN CHEVROLET   FREDDYS
BIG LOT FERMAN CHRYSLER JEEP DODGE AT   FREEDOM AUTOMOTIVE GROUP FERMAN CHRYSLER
PLYMOUTH   FREEDOM DODGE CHRYSLER JEEP FERMAN NISSAN   FREEDOM FORD INC
FERNANDEZ AUTO SALES   FRENCHIES AFFORDABLES FIELDS CADILLAC-OLDSMOBILE-   FRESH
START AUTO SALES FIELDS CERTIFIED AUTO FINANCE   FRIDAY’S AUTO SALES, INC.
FINDLAY FORD LINCOLN   FRIENDLY AUTO SALES FIRKINS C.P.J.S.   FRIENDLY KIA
FIRKINS NISSAN   FRITZ ASSOCIATES FIRST CHOICE AUTOMOTIVE INC   FRONT ROW
MOTORS, II FIRST CLASS CAR COMPANY   FRONTIER MOTORS INC FIRST COAST AUTO
CONNECTION   FRONTLINE AUTO SALES FIRST STOP AUTO SALES   FUREYS WHEEL WORLD
FIRST TEAM HYUNDAI   FWB SPORTS & IMPORTS FISCHER NISSAN INC.   G & L AUTO SALES
FITZGERALD MOTORS, INC.   G LONG’S AUTO EXCHANGE FIVE POINTS TOYOTA, INC.  
GAINESVILLE NISSAN FIVE STAR AUTO   GALAXY ACCEPTANCE & FIVE STAR CAR SALES,
INC.   GALEANA CHRYSLER PLYMOUTH FLAMMER FORD OF SPRINGHILL   GANLEY BEDFORD
IMPORTS INC FLEET SALES   GANLEY CHEVROLET, INC FLEET SERVICES REMARKETING  
GANLEY DODGE FLETCHER CHRYSLER PRODUCTS INC   GANLEY DODGE WEST, INC FLORENCE
AUTO MART INC   GANLEY EAST, INC FLORENCE BUICK-GMC, INC.   GANLEY FORD WEST,
INC. FLORIDA AUTO CORP., INC,   GANLEY FORD, INC FLORIDA AUTO EXCHANGE   GANLEY
LINCOLN MERCURY FLORIDA GULF COAST, LLC   GANLEY LINCOLN MERCURY OF FLOW
CHEVROLET LLC   GANLEY NISSAN FLOW HONDA   GANLEY OLDSMOBILE, INC. FLOW MOTORS  
GANLEY, INC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

GARY SMITH FORD   GRAY’S AUTO SERVICES, LLC GARY YEOMANS FORD   GREAT DEAL AUTO
SALES GASPARILLA MOTORS, LLC   GREAT LAKES AUTO SALES, INC. GASTONIA NISSAN, INC
  GREAT LAKES CHEVROLET BUICK GATE CITY MOTOR COMPANY, INC.   GREAT LAKES
HYUNDAI, INC. GATES CHEV PONT GMC BUICK   GREAT LAKES NETWORK, INC, GATES
NISSAN, LLC   GREAT NECK AUTO SALES GATOR AUTO MALL, LLC   GREATER BIRMINGHAM
DODGE GATOR AUTO SALES   GREEN FORD, INC GATOR CHRYSLER-PLYMOUTH, INC.   GREEN
LIGHT CAR SALES GATORLAND TOYOTA   GREEN TREE TOYOTA GATSBYS MOTORCARS, INC.  
GREENBRIER C-P-J GENE GORMAN & ASSOC. INC. DBA   GREENBRIER DODGE OF CHES, INC.
GENE GORMAN AUTO SALES   GREENBRIER OLDS GMC PONTIAC GEN-X CORP   GREENBRIER
TRUCK CENTER, INC. GEOFF ROGERS AUTOPLEX   GREENBRIER VW LLC GEORGE BALLAS BUICK
GMC   GREENE FORD COMPANY GEORGE WAIKEM FORD, INC.   GREENLIGHT AUTO LLC GEORGES
ENTERPRISES, INC.   GREENLIGHT MOTORS, LLC GEORGIA ON WHEELS   GREENLITE AUTO
SALES, INC. GERMAIN CHEVROLET   GREENWAY CHRYSLER JEEP DODGE GERMAIN FORD  
GREENWAY FORD, INC GERMAIN HONDA   GREENWOOD CHEVROLET, INC GERMAIN OF SARASOTA
  GREENWOOD’S HUBBARD CHEVY GERMAIN TOYOTA   GREG BELL CHEVROLET OLDSMOBILE
GERRY WOOD HONDA   GREG SWEET CHEVY BUICK OLDS GETTEL NISSAN INC   GRIFFIN FORD
SALES, INC. GETTEL TOYOTA   GRIFFIN MOTOR CO, INC GIBSON TRUCK WORLD   GROGANS
TOWNE CHRYSLER GILLYS LTD, LLC   GROTE AUTOMOTIVE INC GLADDING CHEVROLET, INC.  
GROVER & SONS MOTOR SALES LLC GLASSMAN OLDSMOBILE, INC.   GULF COAST AUTO
BROKERS, INC. GLEN BURNIE AUTO EXCHANGE, INC   GULF COAST AUTO WHOLESALE
GLENBROOK DODGE, INC.   GULF COAST AUTOMOTIVE GLENBROOK HYUNDAI   GULF COAST
AUTOS INC GLENN BUICK GMC TRUCKS   GULF COAST MOTORS GLOBAL MOTORIST   GULF
SOUTH AUTOMOTIVE GLOBAL MOTORS   GULF WEST AUTOMOTIVE, INC. GLOBAL WHOLESALE
MOTOR CO, INC   GULFVIEW MOTORS II GO! AUTO STORE   GULFVIEW MOTORS, INC. GOLD
COAST IMPORT OUTLET   GUS MACHADO FORD, INC. GOLD STAR IMPORTS   GUYLER BUICK
PONTIAC GMC, INC. GOLDEN OLDIES   GWINNETT PLACE FORD GOLDMARK AUTO GROUP  
GWINNETT PLACE KIA GOLLING CHRYSLER JEEP   GWINNETT PLACE NISSAN GOOD MOTOR
COMPANY   GWINNETT SUZUKI GOOD PATH AUTO SOCIETY   H & H AUTO SALES GOODMAN CHEV
OLDS CAD NISSAN   H & J MOTORS, INC. GORDON CHEVROLET, INC.   HAASZ AUTO MALL,
LLC GORDON CHEVROLET-GEO   HAIMS MOTORS II, INC. GOSS SUZUKI OF RIVERGATE  
HAIMS MOTORS INC GRAHAM AUTO SALES   HAKAN FINANCE CORP GRAND 54 AUTO SALES INC.
  HALEY FORD GRANT MOTORS CORP.   HALEY PONTIAC GMC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

HALEY TOYOTA CERTIFIED   HONDA EAST HALEY TOYOTA OF RICHMOND   HONDA MALL OF
GEORGIA HAPPY AUTO MART   HONDA OF CONYERS HARBOR CITY AUTO SALES, INC.   HONDA
OF FORT MYERS HARBOR NISSAN   HONDA OF LAKE NORMAN HARDIE’S USED CARS, LLC  
HONDA OF MENTOR HARDY CHEVROLET   HONDA OF PORT RICHEY HARE PONTIAC, BUICK, GMC,
INC.   HONDA OF THE AVENUES HAROLD ZEIGLER CHRYSLER DODGE   HONDA OF WESLEY
CHAPEL HARRELSON FORD, INC   HONEST ENGINES HARRELSON NISSA   HOOVER TOYOTA, LLC
HARRELSON SUZUKI LLC   HOPKINS MOTOR COMPANY INC HARRELSON TOYOTA   HOPKINS
PONTIAC-OLDS-GMC TRUCK HATCHER’S AUTO SALES   HORACE G ILDERTON HATFIELD
CHRYSLTER PRODUCTS   HUBERT VESTER TOYOTA SCION HATFIELD HYUNDAI   HUBLER
CHEVROLET CADILLAC INC HATFIELD KIA   HUBLER CHEVROLET INC HATFIELD USED CAR
CENTER   HUBLER MAZDA SOUTH HAVANA FORD INC.   HUBLER NISSAN, INC. HAWKINS MOTOR
SALES   HUBLER SELECT HAYDOCY PONTIAC-GMC TRUCK INC   HUGHES JOHNSON CHRYSLER,
HB AUTOMOTIVE   HUNTLEY CHEVROLET BUICK HEADQUARTER HONDA   HUNT’S USED CARS
HEATH MOTORSPORTS   HURLEY CHRYSLER JEEP, INC. HEATHS TOYS AUTO SALES   HUSTON
MOTORS INC. HEBRON AUTO SALES   HUTCHINSON PONTIAC GMC HELLER CAR COMPANY, INC  
HWY 150 BUYERS WAY, INC. HENDRICK CHEVROLET CADILLAC   HYMAN AUTO OUTLET, LLC
HENDRICK HONDA   HYUNDAI OF DAPHNE HENNA AUTOPLEX   HYUNDAI OF LOUISVILLE
HENNESSY MAZDA PONTIAC GMC   HYUNDAI OF MONROE HENRY COUNTY MOTOR SALES INC  
HYUNDAI OF NEW PORT RICHEY HERB KINMAN CHEVROLET, INC.   HYUNDIA OF GREER
HERITAGE AUTO SALES, LLC   HYUNDIA OF ORANGE PARK HERITAGE MOTORS   I-85 AUTO
CENTER HIBDON MOTOR SALES   IDEAL IMPORTS LLC HICKORY HOLLOW CARNIVAL KIA  
IMAGINE CARS HIDY MOTORS INC/DBA HIDY HONDA   IMMACULATE AUTO HIESTER PREOWNED
CLEARANCE CTR   IMMKE AUTO GROUP, INC. HIGH Q AUTOMOTIVE CONSULTING   IMPERIAL
MOTORS HIGHLAND AUTOMOTIVE GROUP INC.   IMPORT CARS R US HILLMAN MOTORS, INC.  
IMPORT MOTORSPORT, INC HIS & HERS KARS INC   IMPORTS PERFORMANCE HOFFMAN AUTO
SALES   INC MOTORSPORTS HOGSTEN AUTO WHOLESALE   INDEPENDENCE MITSUBISHI HOLIDAY
CHEVROLET   INDIAN RIVER AUTO WHOLESALERS HOLLER CHEVROLET   INDY AUTO BROKERS
HOLLER HONDA   INDY MOTORWERKS HOLLYWOOD CHRYSLER PLYMOUTH   INDY’S UNLIMITED
MOTORS HOMETOWN AUTO MART, INC   INFINITI OF TAMPA HOMETOWN AUTO, INC.   INSTANT
AUTO SALES LLC HOMETOWNE AUTO SALES LLC   INTEGRITY AUTO CONSULTANTS LLC HONDA
CARS OF BRADENTON   INTEGRITY AUTO SALES, INC. HONDA CARS OF ROCK HILL  
INTEGRITY MOTORS, INC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

INTERNATIONAL CAR PORT   JIM DOUGLAS SALES AND SERVICE INTERNATIONAL MOTORS  
JIM ELLIS VOLKSWAGEN, INC. ISLAND LINCOLN MERCURY, INC.   JIM PACE PONTIAC, INC
IVORY CHEVROLET, LLC   JIM SHELL AUTO SALES.COM J & C AUTO SALES   JIM SKINNER
FORD INC J & M AFFORDABLE AUTO, INC.   JIM WHITE HONDA J.W. TRUCK SALES, INC.  
JIM WOODS AUTOMOTIVE, INC. JACK DEMMER FORD, INC.   JIMMIE VICKERS INC. JACK
INGRAM MOTORS   JLP INVESTMENTS JACK MATIA CHEVROLET   JO MAX AUTO SALES INC.
JACK MAXTON CHEVROLET INC   JOE BULLARD CADILLAC JACK MURPHY’S USED CARS   JOE
FIRMENT CHEVROLET JACK STONES CREEKSIDE SALES   JOE JOHNSON INC JACKSON ACURA  
JOE RICCI DODGE OF JACKSONVILLE AUTO SALES   JOE RICCI MITSUBISHI DEARBORN
JACKSONVILLE CHRYSLER   JOEY D’S AUTO OUTLET JADES AUTO SALE INC   JOHN BAILEY
OLDS JAKE SWEENEY CHEVROLET, INC   JOHN BLEAKLEY FORD JAKMAX   JOHN FINGER MAZDA
JAM VEHICLES, INC,   JOHN HIESTER CHEVROLET JAMES O’NEAL CHRY-DODGE JEEP   JOHN
HIESTER CHRYSLER DODGE JAMIE’S DISCOUNT AUTO SALES   JOHN HINDERER HONDA JARRARD
PRE-OWNED VEHICLES   JOHN JONES CHEVY PONTIAC OLDS JARRETT FORD HAINES CITY  
JOHN M. LANCE FORD LLC JARRETT FORD MERCURY   JOHN NOLAN FORD, INC. JARRETT FORD
OF PLANT CITY   JON HALL CHEVROLET INC. JARRETT-GORDON FORD OF WINTER  
JORGENSEN FORD SALES JAX AUTO WHOLESALE, INC.   JOSEPH MOTORS JAY HONDA   JOSEPH
TOYOTA INC. JAY PONIIAC BUICK   JPL AUTO EMPIRE JAY’S USED CARS, LLC.   JT AUTO
INC. JAZCARS, INC.   JT AUTO SALES, INC. JB’S AUTO SALES OF PASCO, INC.  
JULIANS AUTO SHOWCASE, INC. JC AUTOMAX   JUPITER MOTORS JC LEWIS FORD, LLC  
JUST-IN-TIME AUTO SALES INC JD SULLIVAN MOTOR SALES, INC.   K & B FINANCIAL
SERVICES INC JDP AUTOMOTIVE OF SENECA, LLC   K & D AUTO SALES JEFF SCHMITT AUTO
GROUP   K B AUTO EMPORIUM JEFF SMITH CHRYSLER,DODGE,JEEP   K BROS MOTORS JEFF
WYLER CHEVROLET, INC   K T AUTO SALES LLC JEFF WYLER FAIRFIELD, INC   KAISER
PONTIAC BUICK GMC JEFF WYLER FLORENCE   KAR AUTO SALES JEFF WYLER SPRINGFIELD,
INC   KAR WHOLESALE JEFFERSON MOTOR COMPANY   KARL FLAMMER FORD JEFFS MOTORCARS,
INC.   KARZ DIRECT JENKINS ACURA   KEFFER HYUNDAI JENKINS HYUNDAI   KEFFER
MITSUBISHI JENKINS HYUNDAI OF BRADENTON   KEFFER OF MOORESVILLE, LLC JENKINS
MAZDA   KEFFER PRE-OWNED SOUTH JENKINS NISSAN, INC.   KEITH HAWTHORNE FORD OF
JERRY WILSON’S MOTOR CARS   KEITH HAWTHORNE HYUNDAI, LLC JERRYS CHEVROLET  
KEITH HAWTHORNE MAZDA JIM BROWN AUTO SALES   KEITH HAWTORNE FORD JIM BURKE
NISSAN   KEITH JORDANS 10 & UNDER



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

KEITH PIERSON TOYOTA   LA BAMBA AUTO SALES, LLC KELLY FORD   LAFONTAINE AUTO
GROUP KELLY VOLKSWAGEN   LAKE KEOWEE CHRYSLER DODGE LLC KEN GANLEY NISSAN INC  
LAKE NISSAN SALES, INC. KENDALL AUTO SALES CORP   LAKE NORMAN HYUNDAI KENDALL
CHEVROLET AT THE DADE-   LAKE NORMAN INFINITI KENDALL MITSUBISHI   LAKE PLACID
MOTOR CAR, INC KENNYS AUTO SALES, INC   LAKELAND AUTO MALL KEN’S AUTOS  
LAKELAND CHRYSLER PLYMOUTH,INC KENS KARS   LAKELAND TOYOTA INC. KENT AUTOMOTIVE,
INC.   LAKES AUTO SALES, INC. KENT MOTORS   LAKEVIEW FORD LINCOLN MERCURY KERN
AUTOMOTIVE GROUP   LAKEWOOD AUTOSALES INC KERNERSVILLE DODGE   LALLY ORANGE
BUICK PONTIAC GMC KERRY CHEVROLET, INC.   LANCASTERS AUTO SALES, INC. KERRY
CHRYSLER JEEP   LANDERS MCLARTY SUBARU KERRY NISSAN, INC.   LANDMARK CDJ OF
MONROE, LLC KEVIN WHITAKER CHEV   LANDMARK DODGE CHRY/PLYM KEVINS CAR SALES  
LANG CHEVROLET COMPANY KEY AUTO SALES, INC.   LARA AUTO SALES, INC. KEY CHRYLSER
PLYMOUTH INC   LARRY HILL IMPORTS KIA ATLANTA SOUTH   LARRY JAY IMPORTS, INC KIA
AUTO SPORT   LARRY KING CHEVROLET, LLC KIA COUNTRY OF SAVANNAH   LARRY’S AUTO
SALES KIA MALL OF GEORGIA   LARRY’S CAR CONNECTION KIA OF ALLIANCE   LARRYS
TRUCK & AUTO SALES KIA OF ANDERSON   LARRY’S USED CARS KIA OF BEFORD   LASH AUTO
SALES, INC. KIA OF CLARKSVILLE   LCA AUTO WHOLESALES, LTD KIA OF CONYERS  
LEADER FORD KIA OF GASTONIA   LEADERSHIP MOTORS EXPORTS INC KIA OF GREER  
LEBANON FORD LINCOLN KIA OF LEESBURG   LEE A. FOLGERS, INC. KIA OF NAPLES   LEE
HYUNDAI INC KIA OF RALEIGH   LEE KIA KIA OF WESLEY CHAPEL   LEE MOTOR COMPANY,
INC. KIA STONE MOUNTAIN   LEE’S AUTO SALES, INC KIKI MOTORS, INC.   LEGACY AUTO
SALES, INC. KINGDOM MOTOR CARS   LEGACY FORD, INC. KINGDOM MOTOR KARS, INC.  
LEGACY HYUNDAI, LLC KINGS FORD, INC   LEGACY NISSAN KINGS KIA   LEGACY TOYOTA
KING’S NISSAN   LEITH FORD KISTLER FORD, INC   LEITH LINCOLN MERCURY KNAPP
MOTORS   LEITH MITSUBISHI KNE MOTORS, INC.   LEN STOLER KOE-MAK CORP   LES
STANFORD FORD KOOL AUTOMOTIVE LLC   LIBERTY AUTO CENTER, INC. KOONS AUTOMOTIVE  
LIBERTY AUTO SALES, CORP. KOUZMAN, INC.   LIBERTY FORD LINCOLN MERC INC KRISTONE
AUTOMOTIVE, INC.   LIBERTY FORD SOLON, INC. KUHN HONDA VOLKSWAGON   LIBERTY FORD
SOUTHWEST, INC KUHN MORGAN TOYOTA SCION   LIBERTY FORD, INC LA AUTO STAR, INC.  
LIBERTY PONTIAC GMC TRUCK, INC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

LIGHTHOUSE TOYOTA   MANN CHRYSLER, DODGE, JEEP LIL BOYZ TOYZ & AUTO SALES  
MANNING MOTORS, INC. LIMBAUGH TOYOTA, INC.   MANNIX MOTORS LIMESTONE AUTO SALES
  MANNY AUTO SALES LINDELL MAZDA   MANSFIELD AUTO SALES INC LINDSAY ACURA  
MARANATHA CAR CO LINKS AUTO MART   MARATHON AUTOMOTIVE OF SUMMER LIPTON TOYOTA  
MARCH MOTORS INC. LIVONIA CHRYSLER JEEP, INC   MARIETTA AUTO MART LOCAL
WHOLESALE   MARK BRADLEY AUTO SALES LOCKHART HUMMER, INC.   MARK CHEVROLET
LOCKLEAR CHRYSLER JEEP   MARK SWEENEY BUICK PONTIAC GMC LOGANVILLE FORD   MARK
THOMAS FORD LOKEY NISSAN   MARLIN MOTORS, INC. LOKEY OLDSMOBILE INC   MARLOZ OF
HIGH POINT LONGWOOD KIA MITSUBISHI   MARLOZ OF STATESVILLE LOR MOTORCARS  
MAROONE CHEVROLET LOU BACHRODT CHEVROLET   MAROONE FORD LOU SOBH BUICK PONTIAC  
MAROONE FORD OF MARGATE LOU SOBH PONTIAC/BUICK/GMC   MAROONE HONDA OF HOLLYWOOD
LOUDON MOTORS, INC   MAROONE NISSAN LOVE CHEVROLET INC   MAROONE TOYOTA LOVE
HONDA   MAROONE VOLVO LOWES AUTO SALES   MARSHALL FORD LOWEST PRICE AUTO BROKERS
INC   MARSHALL MOTORS OF FLORENCE LOWEST PRICE TRANSPORTATION   MARTELL LINCOLN
MERCURY LUXURY CARS & FINANCIAL, INC.   MARTIN MOTORS LUXURY IMPORTS   MARTY
FELDMAN CHEVY LUXURY IMPORTS AUTO SALES   MASHBURN MOTORS LUXURY MOTORS   MASSEY
CADILLAC LYNNHAVEN LINCOLN MERCURY   MASSEY-YARDLEY CHRYSLER M & L IMPORTS INC  
MASTER CAR INTERNATIONAL, INC M & L MOTOR COMPANY, INC.   MASTER CARS M & M AUTO
WHOLESALE, INC.   MATCHMAKER AUTO SERVICE, INC. M & M AUTO WHOLESALERS, LLC  
MATHEWS BUDGET AUTO CENTER MACATAWA AUTO & FINANCE CO   MATHEWS FORD OREGON, INC
MACDADDY CARS & TRUCKS   MATIA MOTORS, INC MACE MOTORS   MATT CASTRUCCI MACHADO
AUTO SELL LLC   MATTHEWS MOTOR COMPANY MACKENNEY AUTO SALES   MATTHEWS MOTORS
INC. MACON DEALS INC   MATTHEWS-CURRIE FORD CO MAD MOTORCYCLES   MAX CARS
MADISON MOTORS   MAX WATSON CHEVROLET, LLC MAGIC IMPORTS OF   MAXIE PRICE
CHEVROLETS OLDS, MAGNOLIA MOTORS   MAXIMUM DEALS, INC. MAHER CHEVROLET INC  
MAZDA OF WESLEY CHAPEL MAIDEN AUTO SALES   MAZDA SAAB OF BEDFORD MAJESTIC MOTOR
CARS, INC.   MAZDA WESTSIDE MAJOR MOTORS SALES   MCCLUSKEY CHEVROLET, INC
MALCOLM CUNNINGHAM FORD   MCCORMACK CARS MALIBU MOTORS   MCCOTTER FORD INC MALL
OF GEORGIA AUTO SALES   MCELVEEN PONTIAC BUICK GMC MALL OF GEORGIA FORD   MCGHEE
AUTO SALES INC. MALOY AUTOMOTIVE LLC   MCHUGH INC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

MCKENNEY CHEVROLET   MIKE’S BUICK PONTIAC GMC MCKENNEY DODGE LLC   MIKES
PREOWNED SUPERSTORE MCKENNEY-SALINAS HONDA   MIKEY’S MOTORS MCKENZIE MOTOR
COMPANY, INC,   MILES AUTO CARE MCKINNEY DODGE CHRYSLER   MILESTONE MOTORS,
L.L.C. MCNEILL CHEVROLET, INC.   MILLENIUM AUTOMOTIVE GROUP MCPHAILS AUTO SALES
  MILLENNIUM AUTO SALES, INC MCVAY MOTORS, INC.   MILLER MOTOR CARS
MECHANICSVILLE HONDA   MILTON DODGE CHRYSLER JEEP MECHANICSVILLE TOYOTA   MILTON
MARTIN HONDA MEDINA IMPORTS LLC   MINCER MOTORS, INC. MEDINA WORLD CARS  
MINIVAN SOURCE, INC. MEDLIN MOTORS, INC.   MINT CONDITION AUTO SALES, INC MENTOR
IMPORTS,INC.   MIRA AUTO SALES MEROLLIS CHEVROLET SALES   MIRACLE CHRYSLER DODGE
JEEP MESSINA IMPORTS   MISSION AUTOMOTIVE, LLC METRO AUTO SALES, LLC   MITCH
SMITH CHEVROLET METRO FORD LINCOLN MERCURY   MITCHELL COUNTY FORD LLC METRO
HONDA   MLM AUTOBROKERS LLC METRO MITSUBISHI   MNC MOTORS, INC. METRO MOTORS,
LLC   MODERN AUTO CENTER, INC. METRO USED CARS   MODERN CORP METROLINA AUTOHAUS
  MODERN NISSAN CONCORD LLC METROLINA S & H AUTO SALES INC   MODERN TOYOTA MIAMI
LAKES GMC BUICK PONTIAC   MOMENTUM AUTO SALES LLC MIAMI ON WHEELS INC.   MONKEY
WRENCHS AUTO SALES & MIAMI VALLEY MOTORS   MONROE DODGE/CHRYSLER INC. MICCO
MOTORS   MONTGOMERY MOTORS MICHAEL’S AUTO   MONTROSE CHEVROLET MICHAEL’S AUTO
SALES CORP   MONTROSE FORD MICHAEL’S MOTOR CO   MONTROSE FORD LINCOLN/MERCURY
MICHIGAN CAR & TRUCK, INC.   MONTROSE TOYOTA MID AMERICA AUTO GROUP   MONTROSE
TRI COUNTY KIA MID OVERSEAS, INC.   MOODY MOTORS MID STATE MOTORS, INC   MOORE
NISSAN MIDDLETON USED CARS   MORAN CHEVROLET MIDDLETOWN FORD, INC   MORGAN
MITSUBISHI MIDFIELD MOTOR COMPANY, INC.   MOTOR CAR CONCEPTS II MID-LAKE MOTORS,
INC.   MOTOR CARS HONDA MID-TOWNE AUTO CENTER, INC.   MOTOR CARS OF CANTON
MIDWAY MOTORS   MOTOR CARS OF STUART MIDWEST MOTORS & TIRES   MOTOR NATION LLC
MIKE ALBERT LEASING INC   MOTORCARS TOYOTA MIKE BASS FORD   MOTORMAX OF GR MIKE
CASTRUCCI CHEVY OLDS   MR CARS, INC. MIKE CASTRUCCI FORD OF ALEX   MR MAGU AUTO
SALES MIKE CASTRUCCI FORD SALES   MR T’S AUTO DETAIL & SALES INC MIKE ERDMAN
MOTORS, INC.   MT CLEMENS AUTO CENTER MIKE ERDMAN TOYOTA   MULLINAX AUTO SALES
MIKE PRUITT HONDA, INC   MULLINAX FORD OF PALM BEACH MIKE SHAD FORD   MUNZY’S
MOTORS INC MIKE SHAD NISSAN   MUSIC TOWN MOTOR CARS III MIKE WILSON CHEVROLET  
MUSSELMAN’S DODGE MIKE’S AUTO FINANCE   MY AUTO IMPORT CENTER



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

MY FLORIDA DIRECT AUTO   NORTHGATE FORD LINCOLN MERCURY N T I   NORTHLAND
CHRYSLER JEEP DODGE NALLEY HONDA   NORTHPOINTE AUTO SALES NALLEY INFINITI  
NOURSE CHILLICOTHE NAPLES DODGE   NOURSE INTERSTATE AUTO MALL NAPLES MITSUBISHI
  O C WELCH FORD LINCOLN MERCURY NAPLES NISSAN   OAK TREE MOTORS NAPLETONS
NISSAN/NAPLETONS   OASIS AUTO SALES INC NAPLETON’S NORTH PALM AUTO PK   OASIS
MOTORS NATIONAL AUTO FINANCE   O’BRIEN AUTO CENTER NATIONAL AUTO SALES 1   OCEAN
AUTO SALES OF MIAMI INC NATIONAL CAR MART, INC   OCEAN MAZDA NATIONAL CAR SALES
  O’CONNOR AUTOMOTIVE, INC NATIONAL MOTORS, INC.   O’DANIEL MOTOR SALES, INC.
NEIL HUFFMAN NISSAN   OFF LEASE AUTO SOURCE NEIL HUFFMAN VW   OFF LEASE ONLY
NELSON AUTO GROUP   OHARA CHRYSLER DODGE JEEP, INC NELSON AUTO SALES, INC.   OLD
SOUTH SALES INC. NELSON AUTOPLEX   OMNI AUTO SALES NELSON MAZDA   ON THE ROAD
AGAIN, INC. NELSON MAZDA RIVERGATE   ON TRACK AUTO MALL, INC. NETWORK AUTO SALES
INC   ON TRACK AUTO SALES, INC. NEW 2-U AUTO SALES, LLC.   ONE SOURCE AUTOMOTIVE
SOLUTION NEW CARLISLE FORD   ONYX MOTORS NEW DAWN AUTO MALL   ORANGE AUTO SALES
NEW FUTURE AUTO SALES   ORANGE PARK DODGE NEW LIFE AUTO SALES LLC   ORANGE PARK
MITSUBISHI NEW MILLENNIUM AUTO SALES, INC   ORANGE SPORTS CENTER INC NEW WAY
AUTOMOTIVE   ORLANDO AUTO BROKERS, INC. NEWCOMBS SERVICE, INC   ORLANDO AUTO
SPECIALISTS, INC NEWTON MOTORS   ORLANDO HYUNDAI NEWTON’S AUTO SALES, INC.  
OSCAR MOTORS CORPORATION NEX 2 NU-AUTO SALES INC   OURISMAN ROUTE 198 SALES, INC
NEXT GENERATION MOTORS, INC.   OXMOOR FORD LINCOLN MERCURY NICE CARS, INC.  
OXMOOR HYUNDAI NICHOLS DODGE, INC.   OXMOOR MAZDA NICK MAYER LINCOLN MERCURY INC
  OXMOOR TOYOTA NICKS AUTO MART   OYSTER POINT DODGE/KIA NIMNICHT CHEVROLET  
P&L AUTO SALES NIMNICHT PONTIAC   PA & J FAST CARS INC NISSAN OF BRANDON   PAGE
MOTORS NISSAN OF GALLATIN   PAGE TOYOTA NISSAN OF MELBOURNE   PALAFOX MOTORS,
INC. NISSAN ON NICHOLASVILLE   PALATKA FORD-MERCURY, INC. NISSAN SOUTH   PALM
AUTOMOTIVE GROUP NORSIDE IMPORTS   PALM BAY FORD NORTH BROTHERS FORD, INC   PALM
BAY MOTORS NORTH COAST AUTO MALL   PALM BEACH AUTO DIRECT NORTH FLORIDA AUTO
INC.   PALM BEACH CLEAN REPOS INC. NORTH FLORIDA LINCOLN MERCURY   PALM BEACH
PRE OWNED NORTH FULTON MOTORS, INC.   PALM BEACH TOYOTA NORTH POINT CHRYSLER
JEEP   PALM CHEVROLET NORTH POINT MOTORS, LLC   PALM CHEVROLET OF GAINESVILLE
NORTHGATE AUTO SALES   PALM CITY CORPORATION, INC.



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

PALM COAST FORD   PILES CHEV-OLDS-PONT-BUICK PALMETTO PREOWNED   PIMLICO MOTORS
PANAMA CITY AUTOMOTIVE   PINEVILLE IMPORTS PANHANDLE AUTOMOTIVE INC.   PINNACLE
AUTO HOLDINGS PARADISE FORD   PINNACLE AUTO SALES PARADISE MOTOR SALES   PIRTLE
HOWERTON CHEVROLET PARK AUTO MALL, INC   PITTSBORO FORD PARK FORD   PLAINFIELD
AUTO SALES, INC. PARKS AUTOMOTIVE GROUP   PLANET SUZUKI PARKS AUTOMOTIVE, INC  
PLATINUM MOTOR CARS PARKS CHEVROLET—GEO   PLATTNER AUTOMOTIVE OF VENICE PARKS
CHEVROLET, INC   PLATTNER’S PARKWAY FORD, INC.   PLATTNER’S WINTER PARK PASSPORT
MOTORCARS   PLAZA DODGE INC. PATRICK O’BRIEN JR CHEVROLET   PLAZA LINCOLN
MERCURY PATRICK O’BRIEN JR, CHEV. INC.   PLAZA MOTORS, INC. PATRIOT AUTO
EXCHANGE   POMOCO CHRYSLER/PLY OF HAMPTON PATRIOT AUTOMOTIVE SALES &   POMPANO
HONDA PATTERSON ENTERPRISE   PORT MOTORS PATTIS CAR COUNTRY   POTAMKIN CHEVROLET
PAUL HARVEY FORD SALES   POTAMKIN HYUNDAI, INC. PAUL MILLER FORD, INC.  
POTAMKIN RIVERA DODGE PAUL’S TRADING STATION LLC   POTAMKINS PLANET DODGE
CHRYSLE PAYLESS AUTO DEALS LLC   POTTS AUTO SALES PAYLESS CAR SALES   POTTS
AUTOMOTIVE GROUP PCB INC   POWER PONTIAC GMC OLDSMOBILE PEARCE AUTO SALES, INC  
PREFERRED AUTO PEARSON FORD, INC.   PREFERRED CHRYSLER DODGE JEEP PEARSON
IMPORTS, INC.   PREMIER AUTO BROKERS, INC. PEDIGO’S HEARTLAND CROSSING   PREMIER
AUTO MART, INC PEGGY’S AUTO SALES   PREMIER FORD LINCOLN MERCURY PELHAM’S AUTO
SALES   PREMIER KIA PENCE NISSAN   PREMIER MOTORCAR GALLERY PENSACOLA AUTO
BROKERS, INC   PREMIERE CHEVROLET, INC. PENSACOLA AUTO DEPOT   PREMIUM AUTO
SALES AND SERV PENSACOLA AUTO MART, INC.   PRESTIGE AUTO SALES & RENTALS
PENSACOLA HONDA   PRESTIGE HONDA OF THOMASVILLE PENSACOLA MOTOR SALES, INC  
PRESTIGE LEASING AND SALES INC PENSKE CHEVROLET ISUZU   PRESTON CHEVROLET
CADILLAC PEOPLE’S CHOICE AUTO SALES INC   PRESTON FORD PEPE MOTORS, INC.  
PRESTON HYUNDAI PEREZ SALES & SERVICE, INC   PRICED RIGHT CARS, INC PERFORMANCE
GMC OF   PRIDE AUTO SALES PERSINGER AUTOMOTIVE   PRIME MOTORS INC PETE MOORE
CHEVROLET, INC   PRIORITY 1 MOTORS, LLC PETE MOORE IMPORTS, INC   PRIORITY
AUTOMOTIVE GROUP PETERS AUTO SALES, INC.   PRO CAR AUTO GROUP, INC PETTIES, INC.
  PRO CAR II PHIL SMITH CHEVROLET   PROCAR PHIL SMITH KIA/MITSUBISHI   PROCTOR &
PROCTOR PHILLIPS BUICK PONTIAC GMC INC   PROGRESS AUTO SALES, LLC PHILLIPS
CHRYSLER-JEEP, INC   PUGMIRE ISUZU PIEDMONT AUTO SALES NETWORK   PUTNAM CITY
MOTORS, INC PIEDMONT HONDA   QUALITY AUTO LINK INC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

QUALITY BANK REPOS   RICKER AUTO SALES QUALITY CAR CENTER   RICKS AUTO SALES
QUALITY CAR COMPANY   RIDE BETTER LLC DBA ORANGE QUALITY CARS & TRUCKS   RIDE
ONE AUTO SALES QUALITY CHRYSLER OF GREENWOOD   RIDE TODAY FINANCING LLC QUALITY
IMPORTS   RIDESMART AUTOMOTIVE GROUP QUALITY MAZDA VOLKSWAGEN   RIGHTWAY
AUTOMOTIVE CREDIT QUALITY PONTIAC LTD   RIOS MOTORS QUEEN CITY LINCOLN   RITA
CASE CARS INC QUICK & WISER AUTO SALES   RITEWAY AUTO SERVICE & SALES R & B CAR
COMPANY   RIVER CITY AUTO CENTER R & R WHOLESALE   RIVER CITY MOTORS, LLC R & Z
AUTO SALES   RIVER ROAD MOTOR, CO. R.H. CARS, INC.   RIVERCHASE KIA R.K.
CHEVROLET   RIVERGATE CARNIVAL KIA R.K. TOYOTA   RIVERGATE TOYOTA RAIMERS MOTORS
INC.   RIVERSIDE MOTORS, INC RALLYE MOTORS, INC   RIVIERA AUTO SALES SOUTH, INC.
RANDY MARION CHEVROLET PONTIAC   ROAD RUNNER’S AUTOMOTIVE INC RANKL & RIES
MOTORCARS, INC   ROB PARTELO’S WINNERS RATIGAN MOTOR CENTER, INC.   ROBINSON
AUTOMOTIVE GROUP RAY SKILLMAN CHEVROLET   ROBKE CHEVROLET COMPANY RAY SKILLMAN
EASTSIDE   ROBY AUTOGROUP, LLC RAY SKILLMAN FORD INC.   ROCK BOTTOM AUTO SALES,
INC. RAY SKILLMAN NORTHEAST BUICK G   ROCK-N-ROLL MOTORS RAY SKILLMAN NORTHEAST
MAZDA   ROD HATFIELD CHEVROLET, LLC RAY SKILLMAN OLDSMOBILE AND   ROD HATFIELD
CHRYSLER DGE JEEP RAY SKILLMAN WESTSIDE   ROGER DEAN BUICK RDM AUTOMOTIVE GROUP
  ROGER DEAN CHEVROLET RE BARBER FORD INC   ROGER DEAN CHEVROLET-GEO REAL
MOTORCARS, INC.   ROGER WHITLEY CHEVROLET RED HOAGLAND HYUNDAI, INC.   RON
ANDERSON CHEVROLET- RED HOAGLAND PONTIAC GMC INC   RON BUTLER MOTORS, LLC
REDMOND AUTOMOTIVE   RON HAUS AUTO GROUP, INC. REEVES IMPORT MOTOR CARS   RON
SLIVKA BUICK REGAL CARS OF FLORIDA INC   ROSE CHEVROLET, INC. REGAL PONTIAC,
INC.   ROSE CITY MOTORS REGISTER CHEVROLET & OLDS   ROSE CITY MOTORS 2 REINART
AUTO WHOLESALERS, LLC   Rosenthal Acura REINEKE FORD LINCOLN MERCURY   ROSEVILLE
CHRYSLER JEEP RELIABLE TRUCK SALES   ROSS’S AUTO SALES RELIABLE USED CARS  
ROUSH HONDA USED CAR COMPANY RENOWNED AUTO SALES   ROUTE 4 AUTO STORE RICE
TOYOTA   ROY CAMPBELL CHEVROLET, INC. RICH MORTONS GLEN BURNIE   ROY O’BRIEN,
INC RICHMOND FORD   ROYAL AUTO BROKERS, LLC RICHMOND HYUNDAI   ROYAL AUTOMOTIVE
RICK CASE ATLANTA   ROYAL CREST ENTERPRISES, INC. RICK CASE HONDA   ROYAL OAK
FORD SALES, INC. RICK CASE HYUNDAI   RPM AUTO SALES LLC RICK CASE MOTORS, INC.  
RPM MOTORSPORTS OF ATLANTA LLC RICK DAVENPORT AUTO SALES, INC   RTI AUTO SALES
RICK HENDRICK CHEVROLET   RUSS DELLEN RICK MATTHEWS BUICK PONTIAC   RYAN’S AUTO
SALES



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

S & J AUTO SALES   SECOND CHANCE MOTORS S S & M AUTOMOTIVE   SECONDARY
STRATEGIES, INC. S WILSON’S AUTO SALES   SEELYE WRIGHT OF BATTLE CREEK S-9 AUTO
SALES   SELECT IMPORTS SALTON MOTOR CARS INC   SELECTIVE AUTO SOURCE SAM
GALLOWAY FORD INC.   SEMMES AUTO SALES, INC. SAM PIERCE CHEVROLET   SERPENTI
CHEVROLET OF ORVILLE SAM SWOPE AUTO GROUP, LLC   SERPENTINI CHEVROLET OF SAM
SWOPE PONTIAC BUICK GMC   SERRA AUTOMOTIVE SAMSON’S USED CARS INC.   SERRA
CHEVROLET, INC. SANDY SPRINGS TOYOTA   SEXTON AUTO SALES, INC SANSING CHEVROLET,
INC   SHAMBURG AUTO SALES SARASOTA CHRYSLER PLYMOUTH   SHARPNACK FORD SARASOTA
FORD   SHAWNEE MOTORS GROUP SARATOGA AUTO SALES, LLC   SHED’S AUTO SALES SATURN
OF CHAGRIN   SHEEHAN PONTIAC SATURN OF CHAPEL HILL   SHEEHY FORD MERCURY SATURN
OF CLEARWATER   SHELBYVILLE AUTO SALES LLC SATURN OF DECATUR   SHERROD SALES &
AUTOMOTIVE SATURN OF GRAND RAPIDS   SHERWOOD AUTO & CAMPER SALES SATURN OF
GREENSBORO   SHOWCASE SELECT IMPORTS SATURN OF GREENVILLE   SHUTT ENTERPRISES
SATURN OF MARIETTA   SIGNATURE FORD LINCOLN MERCURY SATURN OF MIDDLEBURG HTS  
SIMMONS NISSAN SATURN OF ORANGE PARK   SIMON’S AUTO SALES SATURN OF ORLANDO -
SOUTH   SIMPLE AUTO SALES SATURN OF ORLANDO, OSCEOLA   SIMS BUICK PONTIAC, LLC
SATURN OF RALEIGH   SINA AUTO SALES, INC. SATURN OF REGENCY   SITTON BUICK
COMPANY, INC. SATURN OF SOUTH BOULEVARD   SKINNER MOTORS, INC. SATURN OF
SOUTHGATE, INC.   SMITH’S AUTO SALES SATURN OF ST PETE   SMZ AUTO IMPORT, INC.
SATURN OF THE AVENUES   SON SUZUKI CONYERS SATURN OF UNION CITY   SONNY HANCOCK
SATURN OF WEST BROWARD   SONS ACURA SATURN OF WEST PALM BEACH   SONS HONDA
SATURN SW FLORIDA LLC DBA   SOUTH FLORIDA SALES & LEASING SAULS MOTOR COMPANY,
INC.   SOUTH I-75 CHRYSLER DODGE JEEP SAV MOR AUTOS   SOUTH MOTOR COMPANY OF
DADE SAVANNAH AUTO   SOUTH OAK DODGE INC SAVANNAH AUTOMOTIVE GROUP   SOUTHEAST
AUTOMOTIVE GROUP,INC SAVANNAH DODGE, INC.   SOUTHEAST FINANCIAL FUNDING SAVANNAH
MOTORS   SOUTHEAST JEEP EAGLE SAVANNAH SPORTS AND IMPORTS   SOUTHEAST
PERFORMANCE MOTORCAR SAVANNAH TOYOTA & SCION   SOUTHERN AUTO BROKERS SCANLON
IMPORTS, INC.   SOUTHERN MOTOR COMPANY SCHULTZ AUTO BROKERS   SOUTHERN MOTORS OF
SAVANNAH SCHUMACHER AUTOMOBILE, INC   SOUTHERN PRIDE AUTO SALES, INC SCOGGINS
CHEVROLET OLDS BUICK   SOUTHERN SOLUTIONS, INC. SCOTT EVANS CHRYSLER PLYMOUTH  
SOUTHERN STATES NISSAN OF APEX SCOTT EVANS NISSAN   SOUTHERN STATES NISSAN, INC.
SCOTTS LOT   SOUTHERN TRUST AUTO SALES SCOTTY’S AUTO SALES   SOUTHERN USED CARS
SEBA AUTO TRADER   SOUTHERN WHOLESALE CARS



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

SOUTHFIELD JEEP-EAGLE, INC.   STEWART NISSAN SOUTHFIELD QUALITY CARS, INC.  
STEWART TOYOTA OF NORTH PALM SOUTHGATE FORD   STIENER AUTOMOTIVE GROUP SOUTHPORT
MOTORS   STINGRAY CHEVROLET SOUTHTOWN MOTORS HOOVER   STOKES BROWN MITSUBISHI
SOUTHTOWNE   STOKES BROWN TOYOTA SCION SOUTHTOWNE ISUZU   STOKES HONDA CARS OF
BEAUFORT SOUTHWEST AUTO SALES   STOKES MITSUBISHI SOUTHWEST FLORIDA AUTO BROKERS
  STOKES TRAINOR OF SIMPSONVILLE SOUTHWIND FORD INC   STONE MOUNTAIN CHRYSLER
JEEP SPACE COAST HONDA   STONE MOUNTAIN MOTORS SPADY.COM, INC.   STONE MOUNTAIN
NISSAN SPARTA CHEVROLET INC   STONE MOUNTAIN TOYOTA SPARTAN LINCOLN MERCURY  
STONECREST TOYOTA SPARTANBURG CHRYSLER JEEP INC   STRICKLAND AUTOMOTIVE, LLC
SPEEDWAY MOTORS, INC   STRICKLAND’S USED CARS, INC. SPIRIT AUTO BROKERS   STROM
ALTMAN SUZUKI INC SPIRIT FORD INC   STRUTHERS AUTO MALL SPIRIT HYUNDAI OF
ANNAPOLIS   SUBURBAN CHEVROLET SPITZER AUTOWORLD   SUBURBAN CHRYSLER JEEP DODGE
SPITZER BUICK, INC.   SUBURBAN FORD OF STERLING SPITZER CHEVROLET COMPANY  
SUBURBAN FORD OF WATERFORD SPITZER DODGE   SULLIVAN PONTIAC CADILLAC GMC SPITZER
KIA   SULLIVAN’S ON BASELINE SPITZER LAKEWOOD, INC   SUMMIT PLACE KIA SPITZER
MOTOR CENTER, INC.   SUMMIT PLACE KIA CANTON SPITZER MOTOR CITY   SUMMIT
PRE-OWNED OF RALEIGH SPORT MAZDA   SUN HONDA SPORT MITSUBISHI   SUN TOYOTA
SPORTS AND IMPORTS, INC.   SUNBELT HONDA SPRINGHURST CHEVROLET, INC.   SUNCOAST
CHRYSLER PLYMOUTH ST PETE AUTO MALL   SUNCOAST FORD ST. PETE JEEP EAGLE  
SUNNYSIDE NISSAN STADIUM CHEVROLET BUICK   SUNRISE AUTO SALES LLC STADIUM
LINCOLN MERCURY, INC   SUNRISE AUTOMOTIVE STAFFORD AUTO SALES   SUNSET DODGE,
INC STALLINGS MOTORS INC   SUNSHINE AUTO GROUP II, INC STAN’S CAR SALES  
SUNSHINE DODGE INC. STAR CARS, INC.   SUNSTATE FORD STARFLEET CARS   SUNTREE
MOTORS STARLING CHEVROLET   SUPER AUTO SALES STARNES WHOLESALE, INC.   SUPER
TOYS STARRCARS AUTOMOTIVE GROUP LLC   SUPERIOR ACQUISITION, LLC STARRS CARS AND
TRUCKS, INC   SUPERIOR ACURA STEARNS CHEVROLET   SUPERIOR AUTO SALES STEARNS
FORD   SUPERIOR AUTOMOTIVE STEARNS MOTORS OF NAPLES   SUPERIOR AUTOMOTIVE SALES
STEPHEN A FINN AUTO BROKER   SUPERIOR CHEVROLET STEVE CALDWELL AUTOMOTIVE LLC  
SUPERIOR CHRYSLER DODGE JEEP STEVE MOORE CHEVROLET   SUPERIOR HONDA STEVE RAYMAN
CHEVROLET, LLC   SUPERIOR HYUNDAI STEVE RAYMAN CHRYSLER JEEP   SUPERIOR HYUNDAI
SOUTH STEVE SORENSON CHEVROLET INC.   SUPERIOR MOTORS NORTH STEVE WESTPHAL USED
CAR FACTOR   SUPERIOR PONTIAC BUICK GMC, INC



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

SUPRA ENTERPRISES   THE CAR AND TRUCK STORE LLC SUPREME IMPORTS, LLC   THE CAR
CABANA OF SUSAN SCHEIN CHRYSLER PLYMOUTH   THE CAR COMPANY, INC SUTHERLIN MAZDA
  THE CAR CONNECTION, INC. SUTHERLIN NISSAN   THE CAR LOT SUTHERLIN NISSAN MALL
OF GA.   THE CAR SHACK SUTHERLIN NISSAN OF FT. MYERS   THE CAR SHOP SUZUKI OF
GREENSBORO LLC   THE CAR STORE SUZUKI OF NASHVILLE   THE CAR STORE INC. SUZUKI
OF TAMPA BAY   THE KIA STORE SWEENEY BUICK PONTIAC GMC   THE LUXURY AUTOHAUS
INC. SWEENEY CHEVROLET   THE MINIVAN PLACE SWEENEY CHRYSLER DODGE JEEP   THE
PEOPLES CAR COMPANY SZOTT M59 CHRYSLER JEEP   THE TRUCK FARM OF EASLEY T & L
AUTO SALES   THE TRUCK JUNCTION, INC T N S AUTO SALES, INC.   THE TRUCK LINK,
LLC TALLAHASSEE FORD LINCOLN   THOMAS & SON INC. TAMAROFF MOTORS   THOMAS AND
SON, INC TAMERON AUTOMOTIVE EASTERN   THOMAS AUTO MART, INC. TAMERON AUTOMOTIVE
GROUP   THOMAS OF CAIRO, CHEV, PONT TAMIAMI FORD, INC.   THOMAS TRUCKS & TRAILS
TAMPA AUTO SOURCE INC   THOMAS USED CARS, INC. TAMPA AUTOLAND, INC.  
THOMASVILLE TOYOTA TAMPA BAY AUTO MALL   THOMPSON AUTOMOTIVE, INC. TAMPA
HONDALAND   THOMPSON CADILLAC TAMPA LUXURY CARS   THORNTON CHEVROLET, INC TAPPER
AUTO SALES   THORNTON ROAD HYUNDAI TARPON SPRINGS DODGE   THOROUGHBRED
CHEVROLET, INC. TATE DODGE CHRYSLER JEEP INC   THRIFTY CAR SALES TAYLOR AUTO
SALES, INC.   THRIFTY CAR SALES OF METRO TAYLOR CADILLAC, INC   THRIFTY CAR
SALES OF PENSACOLA TAYLOR FORD, INC.   THURSTON FLEET SALES TAYLOR MORGAN INC  
TIFFIN FORD LINCOLN MERCURY TAYLOR’S AUTO SALES   TIM LALLY CHEVROLET, INC TEAM
CHEVROLET OLDSMOBILE   TIM NELSON AUTO SALES TEAM CHEVROLET, LLC   TIM STEWART
FORD TEAM CHRYSLER INC.   TIMBERLAND FORD TEAM FORD AT NORTHPOINT   TIPTON FORD
LINCOLN TEAM FORD OF MARIETTA   TITANIUM MOTORS INC TEAM HONDA   T-MAC
AUTOMOTIVES INC TEAM NISSAN OF MARIETTA   T-MOTOR SALES TEAM TOYOTA   TNT
CHRYSLER DODGE JEEP TED’S AUTO SALES, INC.   TNT USED AUTO SALES, INC. TELEGRAPH
CHRYSLER JEEP, INC.   TODAY AUTO SALES CORP TENA AUTOMOTIVE LLC   TODD WENZEL
BUICK PONTIAC GMC TENNYSON CHEVROLET, INC.   TOM AHL HYUNDAI TERRY CULLEN
CHEVROLET   TOM EDWARDS, INC TERRY LEE HONDA   TOM GILL CHEVROLET TERRY’S AUTO
SALES, INC.   TOM HOLZER FORD THE 3445 CAR STORE, INC.   TOM KELLEY BUICK GMC
PONTIAC THE AUTO OUTLET   TOM MOORE CHEVROLET THE AUTO SOURCE, INC   TOM SMITH
TRADE IN LIQUIDATION THE AUTO STORE   TOM STENHOUWER AUTO SALES INC THE
BOULEVARD CAR LOT   TOM WOOD FORD



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

TOM WOOD NISSAN, INC.   TRYON AUTO MALL TOM WOOD TOYOTA, INC.   TUCKER CHRYSLER
JEEP DODGE INC TOMLINSON MOTOR COMPANY OF   TWO RIVERS USED CAR STORE TONY ON
WHEELS, INC.   U CAN RIDE AUTO GROUP LLC TOP CHOICE AUTO   U DRIVE LLC TOP LINE
AUTO SALES, INC.   U RIDE AUTO SALES TOWN & COUNTRY AUTO & TRUCK   U.S. AUTO
GROUP, INC. TOWN & COUNTRY DODGE, INC   U.S. AUTO SALES INC TOWN & COUNTRY FORD
  ULTIMATE IMAGE AUTO, INC TOWN & COUNTRY SELECT   ULTIMATE IMPORTS TOWN CENTER
KIA   UNDERWOOD MOTORS INC TOWNE EAST AUTO   UNION CITY NISSAN TOWNSEND IMPORTS
  UNIQUE AUTO SALES TOWNSEND MOTORS, INC   UNIQUE AUTOMOTIVES, LLC TOWNSENDS
MAGNOLIA   UNITED AUTO BROKERS TOYOTA AT THE AVENUES INC   UNITED SALES AND
LEASING, INC TOYOTA MALL OF GEORGIA   UNIVERSAL AUTO SALES OF PLANT TOYOTA OF
BEDFORD   UNIVERSAL CHEVROLET CO TOYOTA OF CINCINNATI CO, INC.   UNIVERSAL
MOTORS OF CENTRAL TOYOTA OF EASLEY   UNIVERSAL NISSAN TOYOTA OF GREER  
UNIVERSITY AUTO & TRUCK TOYOTA OF HOLLYWOOD   UNIVERSITY CHEVROLET, INC TOYOTA
OF LOUISVILLE, INC.   UNIVERSITY FORD, INC. TOYOTA OF MCDONOUGH   UNIVERSITY KIA
TOYOTA OF WINTER HAVEN   UNIVERSITY MOTORS TOYOTA ON NICHOLASVILLE   UNO AUTO
SALES TOYOTA WEST/SCION WEST   UPTOWN MOTOR OF NC, INC, TOYOTA-LEXUS OF
MELBOURNE   US 1 CHRYSLER DODGE JEEP TRADEWINDS MOTOR CENTER   US 70 MOTORS LLC
TREASURE COAST IMPORTS LLC   US AUTO GROUP, INC. TRI COUNTY CHEVROLET & OLDS-  
US AUTOS, INC. TRI COUNTY MOTORS   US MOTORS TRIAD AUTO INC.   USA AUTO &
LENDING INC TRIAD AUTO SOURCE   USA AUTO CENTER INC. TRIANGLE IMPORTS SALES AND
  USA AUTO DEALERS, INC. TRIANGLE SUZUKI   USA MOTORCARS TRI-CITY MOTORS INC #2
  USED CAR DEPOT OF DURHAM TRI-COUNTY CHRYSLER PRODUCTS   USED CAR FACTORY
TRI-COUNTY MOTORS   USED CAR MOTOR MALL OF GRAND TRIMAX AUTO GROUP, INC.   USED
CAR SUPERMARKET TRINITY AUTOMOTIVE   V AND E ENTERPRISES TRIPLE M AUTO
CONSULTANTS   VA BEACH AUTO SHOWCASE, INC. TRIPLE M AUTO FINDERS   VADEN
CHEVROLET BUICK PONTIAC TRONCALLI CHRYSLER-JEEP   VADEN NISSAN, INC. TROPHY
AUTOMOTIVE   VADEN VOLKSWAGEN TROPICAL AUTO SALES   VALUE 1 AUTO SALES TROPICAL
AUTO SALES & RENT TO   VALUE AUTO SALES TROPICAL CADILLAC   VAN DEVERE, INC
TROPICAL CHEVROLET   VANN YORK NISSAN, INC. TROPICAL FORD   VANN YORK PONTIAC
BUICK GMC TROUTMAN MOTORS, INC.   VANN YORK PONTIAC, INC. TROY FORD INC   VANN
YORK TOYOTA, INC TRUCK & AUTO CENTER, LLC   VARIETY AUTO BROKERS, INC. TRUCKS
DIRECT   VARIETY MOTORS, INC.



--------------------------------------------------------------------------------

 

DEALER NAME

 

DEALER NAME

VARSITY LINCOLN MERCURY   WHITMAN FORD VEHICLES 4 SALES, INC.   WHITTEN AUTO
CENTER VELOCITY MOTORS INC   WHOLESALE DIRECT VENICE NISSAN DODGE, INC  
WHOLESALE DIRECT AUTO SALES VESTAL PONTIAC BUICK GMC TRUCK   WHOLESALE, INC
VETERANS FORD   WILLET HONDA VIC BAILEY HONDA, INC.   WILLETT HONDA SOUTH VIC
OSMAN LINCOLN MERCURY, INC   WILLIAM LEHMAN MITSUBISHI VICTORIA MOTORS, LLC  
WILLIAMSBURG CHRY JEEP VICTORY CHEVROLET LLC   WILLOW LAWN AUTO VICTORY NISSAN  
WILMINGTON AUTO CENTER VICTORY NISSAN OF CHESAPEAKE   WILSON BROTHERS VILLAGE
AUTO OUTLET INC   WINDER AUTOMAX, INC. VILLAGE FORD INC   WING AUTO SALES, INC
VIN DEVERS, INC   WINTER HAVEN CHRYSLER PLYMOUTH VINCE WHIBBS PONTIAC-GMC  
WINTER PARK AUTO MALL CORP VIRGINIA MOTOR COMPANY   WINTER PARK DODGE, INC.
VOLVO OF FT. MYERS   WODA AUTOMOTIVE, LLC VOSS CHEVROLET INC   WOODBRIDGE
MOTORS, INC. VOSS SUZUKI   WOODRUFF CHEVROLET W C S AUTO SALES   WOODY SANDER
FORD, INC. W. HARE & SON   WORLD AUTO NET INC W.P.B. AUTOMART/KIA   WORLD CAR
CENTER & FINANCING WADE FORD INC   WORLD CLASS AUTO SUPERSTORE WADE RAULERSON  
WORLD FORD STONE MOUNTAIN WADSWORTH AUTOMOTIVE INV, LLC   WORLD ON WHEELS OF
MIAMI INC WAIKEM MOTORS, INC   WORLD TOYOTA WALKER FORD CO., INC.   WORLEY AUTO
SALES WALLACE CADILLAC PONTIAC LLC   WOW CAR COMPANY WALLACE NISSAN   WRIGHT’S
AUTO SALES WALLEYS AUTO SALES   WULLENWEBER MOTORS WALSH AUTO BODY, INC   XL1
MOTORSPORTS, INC WALT SWEENEY FORD, INC   XTREME AUTO SALES WAYLAND MOTOR SALES
  YADKIN ROAD AUTO MART WAYNE AKERS FORD INC.   YARK AUTOMOTIVE GROUP, INC WAYNE
THOMAS CHEVROLET, INC.   YERBY BAUER AUTO SALES WEINLE AUTO SALES   YERTON
LEASING & AUTO SALES WESH INC   YES CARS OF ATLANTA LLC WESLEY CHAPEL NISSAN  
YORK CHRYSLER PLYMOUTH, DODGE, WESLEY CHAPEL TOYOTA   YOUNG FORD, INC WEST BROAD
HONDA   YOUR DEAL AUTOMOTIVE WEST BROAD HYUNDAI   ZIMMER MOTOR WEST COAST CAR &
TRUCK SALES   WEST END AUTO SALES & SERVICE   WEST SIDE TOYOTA   WESTERN AVENUE
NISSAN INC   WESTGATE CHRYSLER JEEP DODGE   WESTLAND MOTORS RCP, INC.   WESTPORT
AUTO, INC.   WHEELS FOR SALE BY OWNER &   WHEELS MOTOR SALES   WHITE ALLEN
CHEVROLET SUBARU   WHITE ALLEN HONDA   WHITE FORD CO., INC.  